                      Case 2:20-cv-01307-JCM-DJA Document 16 Filed 12/16/20 Page 1 of 1



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    REBECCA GOTTSCHALK,                                 Case No. 2:20-CV-1307 JCM (DJA)
                 8                                        Plaintiff(s),                    ORDER
                 9           v.
               10     FIRST CONTACT LLC,
               11                                       Defendant(s).
               12
               13            Presently before the court is the matter of Gottschalk v. First Contact LLC, 2:20-cv-
               14     01307-JCM-DJA. This matter was stayed as defendant First Contact LLC (“First Contact”)
               15     and certain affiliates filed voluntary petitions for relief under chapter 11 of title 11 of the
               16     U.S. Bankruptcy Code.      (ECF No. 14).      First Contact now informs the court that the
               17     automatic stay was lifted on November 19, 2020. (ECF No. 15 at 2).
               18            First Contact has fourteen (14) days from the entry of this order to refile its motion to
               19     dismiss which was previously dismissed without prejudice because of the stay.
               20            IT IS SO ORDERED.
               21            DATED December 16, 2020.
               22
                                                                  __________________________________________
               23                                                 UNITED STATES DISTRICT JUDGE

               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
